Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 340.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
In claims 1, 8-9, 11, 13-14, 18, the limitation “satisfies a threshold” does not require any specific thickness or optical property values and thus the limitation may be met by a film having any thickness or optical property value.
Claim Rejections - 35 USC § 112
Claims 11-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 11-12 and 16-17, the “9xx nanometer wavelength regime” is unclear. The limitation can be interpreted to mean a wavelength from 900 to 999 nm. However, claim 12 describes the 9xx nanometer regime includes wavelengths from 800 nm to 1100 nm and thus the scope of “9xx” is indefinite.
In claim 14, the scope of the “1550 nanometer wavelength regime” is indefinite. Specifically, it is unclear what range of wavelengths encompasses this regime. For example, it is unclear whether the regime comprises only the wavelength of 1550 nm or another range broader than just 1550 nm.
Claims 13 and 15 depend on claim 11 and thus are indefinite by virtue of depending on an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrix (US 9945995 B2).
Regarding claim 1, Hendrix (US 9945995 B2) teaches injecting hydrogen and an inert (sputtering) gas, such as argon, into a chamber of a sputtering system; and sputtering, based on injecting the hydrogen and the sputtering gas into the chamber, at least one layer of a hydrogenated silicon (semiconductor material) onto a substrate 420 disposed in the chamber of the sputtering system (col 4 line 29-45; Fig. 4). Hendrix also teaches that the hydrogenated silicon layers have a thickness that is selected according to the particular optical design (until the at least one layer has a thickness that satisfies a threshold) (col 6 line 3-19).
Regarding claim 2, Hendrix teaches that the hydrogenated silicon material is amorphous (col 4 line 18-28).
Regarding claim 4, Hendrix teaches that the sputtering process may be magnetron sputtering (claim 2) and that the sputtering process involves hydrogen gas reacting with silicon (col 4 line 46-61), resulting in a reactive magnetron sputtering process.
Regarding claim 7, Hendrix teaches forming an optical filter by sputtering alternating layers of hydrogenated silicon, which have a first refractive index, and lower (second) refractive index layers (Abstract, col 7 line 3-20).
Regarding claim 8, Hendrix teaches the hydrogenated silicon layer has a refractive index of greater than 3 and an extinction coefficient of less than 0.0005 (one or more optical properties that satisfy a threshold) over the wavelength range of 800 to 1100 nm (Abstract).
Regarding claim 9, Hendrix teaches that the passband range, wherein the refractive index and extinction coefficient are desired to provide a high transmittance level within the passband (col 2 line 19-29), may extend beyond the wavelength range of 800 to 1100 nm (larger than 1100 nm) (col 7 line 19-29).
Regarding claim 10, Hendrix teaches that the one or more optical properties controlled over a wavelength range include the extinction coefficient, which relates to absorption and transmissivity, and refractive index (Abstract, col 6 line 20-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 9945995 B2), as applied to claim 1 above, and further in view of Zhang (US 20190352222 A1).
Regarding claim 3, Hendrix fails to explicitly teach the at least one layer of the hydrogenated semiconductor material is sputtered onto the substrate while a temperature in the chamber of the sputtering system is in a range from 145 degrees Celsius to 165 degrees Celsius. However, Zhang (US 20190352222 A1), in the analogous art of sputtering a hydrogenated silicon film, teaches sputtering the hydrogenated silicon film at a substrate temperature of 100-300°C (para 0036-0037), which is approximately equal to the chamber temperature due to thermal equilibrium. Hendrix is silent to the exact deposition temperature but must necessarily have a deposition temperature. Therefore, because Zhang teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a sputtering temperature of 100-300°C with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Hendrix and Zhang teaches a temperature from 100-300°C but does not explicitly teach 145-165°C. However, one would have expected the use of any value within the Zhang range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 100-300°, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 9945995 B2), as applied to claim 1 above, and further in view of Theil (US 20040083948 A1).
Regarding claim 5, Hendrix fails to explicitly teach etching a surface of the at least one layer of the hydrogenated semiconductor material using reactive ion etching to form a waveguide structure. However, Theil (US 20040083948 A1), in the analogous art of sputtering hydrogenated silicon, teaches etching the surface of hydrogenated silicon to form a photonic crystal structure for use in a waveguide (para 0001, 0009, 0011). Theil also teaches that the etching may be performed with BCl3 or Cl2 etching (reactive ion etching) (para 0009).
Hendrix and Theil both teach a structure with high and low refractive index materials, wherein the high refractive index material is hydrogenated silicon, and intended to control transmission of light through the optical properties of the materials (Hendrix col 2 line 52-62; Theil para 0007). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the optical filter of Hendrix with the photonic crystal filter of Theil with a patterned Si:H layer formed by etching because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).	
Regarding claim 6, the previous combination of Hendrix and Theil fails to explicitly teach depositing on the etched surface of the at least one layer of the hydrogenated semiconductor material, an additional material layer to form a confinement layer for the waveguide structure. However, Theil teaches polishing (etching) the a-Si:H layer to provide a planar surface for further deposition of a a-Si:H layer or a-Si  (additional material) layer 207 to provide a desired degree of optical confinement (para 0014; Fig. 2c).
Because Theil teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit an additional layer after etching to improve optical confinement of the waveguide structure with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 9945995 B2) in view of Zhang (US 20190352222 A1).
Regarding claim 11, Hendrix (US 9945995 B2) teaches injecting hydrogen and an inert (sputtering) gas, such as argon, into a chamber of a sputtering system; and sputtering, based on injecting the hydrogen and the sputtering gas into the chamber, a hydrogenated silicon layer onto a substrate 420 disposed in the chamber of the sputtering system (col 4 line 29-45; Fig. 4). Hendrix also teaches the hydrogenated silicon layer has a refractive index of greater than 3 and an extinction coefficient of less than 0.0005 (one or more optical properties that satisfy a threshold) over the wavelength range of 800 to 1100 nm (in the 9xx nanometer wavelength regime) (Abstract).
Hendrix fails to explicitly teach the hydrogenated silicon layer is sputtered onto the substrate while a temperature in the chamber of the sputtering system is in a range from 145 degrees Celsius to 165 degrees Celsius. However, Zhang (US 20190352222 A1), in the analogous art of sputtering a hydrogenated silicon film, teaches sputtering the hydrogenated silicon film at a substrate temperature of 100-300°C (para 0036-0037), which is approximately equal to the chamber temperature due to thermal equilibrium. Hendrix is silent to the exact deposition temperature but must necessarily have a deposition temperature. Therefore, because Zhang teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a sputtering temperature of 100-300°C with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Hendrix and Zhang teaches a temperature from 100-300°C but does not explicitly teach 145-165°C. However, one would have expected the use of any value within the Zhang range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 100-300°, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 12, as described in the claim 11 rejection, the combination of Hendrix and Zhang teaches that the optical properties satisfy a threshold over the range from 800 to 1100 nm (Hendrix Abstract).
Regarding claim 13, the combination of Hendrix and Zhang also teaches that the hydrogenated silicon layers have a thickness that is selected according to the particular optical design (until the layer of Si:H has a thickness that satisfies a threshold) (Hendrix col 6 line 3-19).
Regarding claim 14, the combination of Hendrix and Zhang fails to explicitly teach the one or more optical properties of the sputtered layer of the Si:H satisfy the threshold in a 1550 nm wavelength regime. However, Hendrix teaches that the passband range, wherein the refractive index and extinction coefficient are desired to provide a high transmittance level within the passband (col 2 line 19-29), may extend beyond the wavelength range of 800 to 1100 nm (col 7 line 19-29). Though Hendrix fails to explicitly teach a 1550 nm wavelength regime, one would have expected the use of any wavelength range of Hendrix to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values beyond 800 to 1100 nm, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Alternatively, the combination of Hendrix and Zhang teaches a similar process as the instant application. Similar compositions formed by similar processes must necessarily yield similar results. Therefore, the Si:H layer of Hendrix in view of Zhang must necessarily yield satisfy the threshold in a 1550 nm wavelength regime. See MPEP 2112.
Regarding claim 15, the combination of Hendrix and Zhang teaches that the sputtering process may be magnetron sputtering (claim 2) and that the sputtering process involves hydrogen gas reacting with silicon (Hendrix col 4 line 46-61), resulting in a reactive magnetron sputtering process.
Regarding claim 16, the combination of Hendrix and Zhang teaches the hydrogenated silicon layer has a refractive index of greater than 3 and an extinction coefficient, which relates to absorption and transmissivity, of less than 0.0005 over the wavelength range of 800 to 1100 nm (in the 9xx nanometer wavelength regime) (Hendrix Abstract) but fails to explicitly teach a higher transmissivity, lower absorption, or a higher refractive index relative to monocrystalline silicon. However, Hendrix teaches that the transmissivity is 90% or higher over the range of 800-1100 nm (col 7 line 21-30) and the transmissivity of a monocrystalline silicon film 214 without hydrogen ranges from about 5-50% within the same range, as seen in the instant application (Fig. 2A; para 0021) and therefore the transmissivity of Hendrix is inherently higher than the transmissivity of monocrystalline silicon. Alternatively, the combination of Hendrix and Zhang teaches a similar process as the instant application. Similar compositions formed by similar processes must necessarily yield similar results. Therefore, the Si:H layer of Hendrix in view of Zhang must necessarily yield one or more of a higher transmissivity, a lower absorption, or a higher refractive index in the 9xx nanometer wavelength regime relative to monocrystalline silicon. See MPEP 2112.
Regarding claim 17, the combination of Hendrix and Zhang teaches the hydrogenated silicon layer has a refractive index of greater than 3 and an extinction coefficient, which relates to absorption and transmissivity, of less than 0.0005 over the wavelength range of 800 to 1100 nm (in the 9xx nanometer wavelength regime) (Hendrix Abstract, col 6 line 20-43) but fails to explicitly teach a higher transmissivity, lower absorption, or a higher refractive index relative to Si:H deposited by plasma enhanced chemical vapor deposition. However, the combination of Hendrix and Zhang teaches a similar process as the instant application. Similar compositions formed by similar processes must necessarily yield similar results. Therefore, the Si:H layer of Hendrix in view of Zhang must necessarily yield one or more of a higher transmissivity, a lower absorption, or a higher refractive index in the 9xx nanometer wavelength regime relative to an Si:H film deposited by PECVD. See MPEP 2112.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 9945995 B2) in view of Zhang (US 20190352222 A1), as applied to claim 11 above, and further in view of Ockenfuss (US 20180149781 A1).
Regarding claim 14, the combination of Hendrix and Zhang fails to explicitly teach the one or more optical properties of the sputtered layer of the Si:H satisfy the threshold in a 1550 nm wavelength range. However, Ockenfuss (US 20180149781 A1), in the analogous art of sputtering hydrogenated silicon, teaches an optical filter may have dielectric thin film layers selected and deposited to block a portion of out of band light below a particular threshold, such as 800 to 1100 nm, and additionally selected to filter ambient light and pass light for another range of wavelengths such as a wavelength of approximately 1550 nm (para 0015) by modifying the layers via doping, annealing, or the like to enable the layers to have a refractive index of greater than 3 at a wavelength of 1550 nm (para 0044). 
Hendrix also teaches an optical filter for blocking ambient light with a narrow passband in the range of 800 to 1100 nm with a high blocking level outside the passband (col 1 line 29-37, col 2 line 63-67, col 3 line 1-13), annealing the hydrogenated silicon layers (col 5 line 8-23), and that the pass band may extend beyond the wavelength range of 800 to 1100 nm (col 7 line 19-29). Therefore, because Ockenfuss teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to anneal, dope, or otherwise modify the optical filter layers to allow light to pass through wavelengths of approximately 1550 nm with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 9945995 B2) in view of Theil (US 20040083948 A1).
Regarding claim 18, Hendrix (US 9945995 B2) teaches injecting hydrogen and an inert (sputtering) gas, such as argon, into a chamber of a sputtering system; and sputtering, based on injecting the hydrogen and the sputtering gas into the chamber, a hydrogenated silicon (semiconductor material) layer onto a substrate 420 disposed in the chamber of the sputtering system (col 4 line 29-45; Fig. 4). Hendrix teaches that the sputtering process may be magnetron sputtering (claim 2) and that the sputtering process involves hydrogen gas reacting with silicon (col 4 line 46-61), resulting in a reactive magnetron sputtering process. Hendrix also teaches that the hydrogenated silicon layers have a thickness that is selected according to the particular optical design (until the at least one layer has a thickness that satisfies a threshold) (col 6 line 3-19).
Hendrix fails to explicitly teach patterning a surface of the hydrogenated layer of the semiconductor material using reactive ion etching to form a planar waveguide structure. However, Theil (US 20040083948 A1), in the analogous art of sputtering hydrogenated silicon, teaches etching (patterning) the surface of hydrogenated silicon to form a photonic crystal structure for use in a waveguide (para 0001, 0009, 0011). Theil also teaches that the etching may be performed with BCl3 or Cl2 etching (reactive ion etching) (para 0009).
Hendrix and Theil both teach a structure with high and low refractive index materials, wherein the high refractive index material is hydrogenated silicon, and intended to control transmission of light through the optical properties of the materials (Hendrix col 2 line 52-62; Theil para 0007). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the optical filter of Hendrix with the photonic crystal filter of Theil with a patterned Si:H layer formed by etching because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Regarding claim 19, the previous combination of Hendrix and Theil fails to explicitly teach the planar waveguide structure has an air cladding. However, Theil teaches a top confinement (cladding) layer may be air (para 0012-0013).
Because Theil teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an air confinement layer with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 20, the previous combination of Hendrix and Theil fails to explicitly teach depositing, on the etched surface of the hydrogenated layer of the semiconductor material, an additional layer to form a confinement layer for the planar waveguide structure. However, Theil teaches polishing (etching) the a-Si:H layer to provide a planar surface for further deposition of a a-Si:H layer or a-Si  (additional material) layer 207 to provide a desired degree of optical confinement (para 0014; Fig. 2c).
Because Theil teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit an additional layer after etching to improve optical confinement of the waveguide structure with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claims 1, 5-6, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Theil (US 20040083948 A1) in view of Hendrix (US 9945995 B2).
Regarding claim 1, Theil (US 20040083948 A1) teaches sputtering a film of hydrogenated silicon (semiconductor material) onto a substrate (para 0002, claim 1). Theil fails to explicitly teach injecting hydrogen and a sputtering gas into a chamber of the sputtering system.
However, Hendrix (US 9945995 B2), in the analogous art of sputtering a hydrogenated silicon film, teaches injecting hydrogen and an inert (sputtering) gas, such as argon, into a chamber of a sputtering system; and sputtering, based on injecting the hydrogen and the sputtering gas into the chamber, at least one layer of a hydrogenated silicon (semiconductor material) onto a substrate 420 disposed in the chamber of the sputtering system (col 4 line 29-45; Fig. 4).
Because Hendrix teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the hydrogenated silicon by introducing hydrogen and argon into the chamber with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
	Theil fails to explicitly teach that the film is deposited until the layer has a thickness that satisfies a threshold. However, the deposited film of Theil must necessarily have a thickness and also satisfies “a threshold” because there is no specific requirement of what the thickness threshold is. Alternatively, Hendrix teaches that the hydrogenated silicon layers have a thickness that is selected according to the particular optical design (until the at least one layer has a thickness that satisfies a threshold) (col 6 line 3-19). Theil is concerned with controlling the optical properties of the hydrogenated silicon film (para 0007) and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a thickness of the hydrogenated silicon layer based upon the desired optical properties.
Regarding claim 5, the combination of Theil and Hendrix teaches etching the surface of hydrogenated silicon to form a photonic crystal structure for use in a waveguide (Theil para 0001, 0009, 0011). Theil also teaches that the etching may be performed with BCl3 or Cl2 etching (reactive ion etching) (para 0009).
Regarding claim 6, the combination of Theil and Hendrix teaches polishing (etching) the a-Si:H layer to provide a planar surface for further deposition of a a-Si:H layer or a-Si  (additional material) layer 207 to provide a desired degree of optical confinement (Theil para 0014; Fig. 2c).
Regarding claim 18, Theil (US 20040083948 A1) teaches sputtering a film of hydrogenated silicon (semiconductor material) onto a substrate (para 0002, claim 1). Theil also teaches etching (patterning) the surface of hydrogenated silicon to form a photonic crystal structure for use in a waveguide (para 0001, 0009, 0011). Theil also teaches that the etching may be performed with BCl3 or Cl2 etching (reactive ion etching) (para 0009). Theil fails to explicitly teach injecting hydrogen and a sputtering gas into a chamber of the sputtering system.
However, Hendrix (US 9945995 B2), in the analogous art of sputtering a hydrogenated silicon film, teaches injecting hydrogen and an inert (sputtering) gas, such as argon, into a chamber of a sputtering system; and sputtering, based on injecting the hydrogen and the sputtering gas into the chamber, at least one layer of a hydrogenated silicon (semiconductor material) onto a substrate 420 disposed in the chamber of the sputtering system (col 4 line 29-45; Fig. 4).
Because Hendrix teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the hydrogenated silicon by introducing hydrogen and argon into the chamber with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
	Theil fails to explicitly teach that the film is deposited until the layer has a thickness that satisfies a threshold. However, the deposited film of Theil must necessarily have a thickness and also satisfies “a threshold” because there is no specific requirement of what the thickness threshold is. Alternatively, Hendrix teaches that the hydrogenated silicon layers have a thickness that is selected according to the particular optical design (until the at least one layer has a thickness that satisfies a threshold) (col 6 line 3-19). Theil is concerned with controlling the optical properties of the hydrogenated silicon film (para 0007) and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a thickness of the hydrogenated silicon layer based upon the desired optical properties.
Regarding claim 19, the combination of Theil and Hendrix teaches a top confinement (cladding) layer may be air (Theil para 0012-0013).
Regarding claim 20, the combination of Theil and Hendrix teaches polishing (etching) the a-Si:H layer to provide a planar surface for further deposition of a a-Si:H layer or a-Si  (additional material) layer 207 to provide a desired degree of optical confinement (Theil para 0014; Fig. 2c).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson (US 7043133 B2) explicitly teaches an air cladding layer in an optical waveguide structure. Kawachi (US 4978188 A) more explicitly teaches forming an optical waveguide by reactive ion etching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797